SUPPLEMENT TO CALVERT VP SRI BALANCED PORTFOLIO Calvert VP SRI Balanced Portfolio Summary Prospectus (Class F) dated October 18, 2013 Date of Supplement: November 26, 2013 The Calvert Variable Series, Inc. Board approved a reduction in the Portfolio’s investment advisory fee. Effective December 1, 2013, under the Portfolio’s Investment Advisory Agreement, the Advisor will receive an annual fee, payable monthly, as follows: 0.41% of the first $500 million of the Portfolio’s average daily net assets, 0.36% of the next $500 million of such assets, and 0.325% of all assets above $1 billion. Accordingly, effective December 1, 2013, the “Annual Fund Operating Expenses” table contained under “Fees and Expenses of the Portfolio” on page 1 of the Summary Prospectus is deleted and replaced with the following: Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class F Management fees 0.69 % Distribution and service (12b-1) fees 0.25 % Other expenses 1 0.20 % Total annual fund operating expenses 1.14 % 1 Based on estimated amounts for the current fiscal year. In addition, effective December 1, 2013, the table contained under “Fees and Expenses of the Portfolio – Example” on page 1 of the Summary Prospectus is deleted and replaced with the following: 1 Year 3 Years 5 Years 10 Years 116 362 628 1,386
